Citation Nr: 0316082	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  99-19 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a pulmonary 
disability.

2.  Entitlement to service connection for heart disease 
claimed as secondary to asbestos exposure.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to June 1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a rating decisions of the Department of Veterans Affairs 
(VA) Denver Regional Office (RO), which denied service 
connection for heart disease claimed as secondary to asbestos 
exposure declined to reopen the veteran's claim of service 
connection for a pulmonary disability.  The Board notes that 
regardless of RO action, the Board itself is legally bound to 
decide the threshold issue of whether the evidence is new and 
material before addressing the merits of the claim.  Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995) (citing 38 U.S.C. §§ 5108, 
7104(b)).  Thus, the Board will address the issue of new and 
material evidence below.

In October 2000, the Board remanded this matter to give the 
veteran an opportunity to testify before a traveling Veterans 
Law Judge as he requested.  In February 2001, however, the 
veteran requested a video conference hearing in lieu of the 
travel Board hearing.  Such hearing was not scheduled.  In 
September 2002, the Board remanded this matter so that a 
video conference hearing could be scheduled.

In January 2003, the veteran testified at a video conference 
hearing before the undersigned.

In the decision below, the Board has reopened the claim for 
service connection for a pulmonary disability.  That claim 
and the claim for service connection for heart disease 
claimed as secondary to asbestos exposure are the subjects of 
the Remand order following the decision.




FINDINGS OF FACT

1.  By November 1997 rating decision, the RO denied service 
connection for a pulmonary disability claimed as secondary to 
asbestos exposure in service.  

2.  Although the veteran was notified of the RO's decision, 
he did not appeal that decision within one year.

3.  Evidence received since the November 1997 denial of 
service connection for a pulmonary disability claimed as 
secondary to asbestos exposure bears directly and 
substantially on the specific matter under consideration, is 
not cumulative or redundant, and is, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The November 1997 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2002).

2.  New and material evidence to reopen the claim for service 
connection for a pulmonary disability claimed as secondary to 
asbestos exposure has been submitted.  38 U.S.C.A. § 5108 
(West 2002), 38 C.F.R. § 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

While this case was being developed at the RO, the Veterans 
Claims Assistance Act of 2000 (VCAA) was enacted in November 
2000.  This law emphasized VA's obligation to notify 
claimants what information or evidence is needed in order for 
a claim to be substantiated, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002).  The law applies to all claims filed on or 
after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet subject to a final 
decision as of that date because of an appeal filed which 
abated the finality of the decision appealed.  38 U.S.C.A. 
§ 5107, Note (West 2002).  The VCAA specifically provided 
that nothing in amended section 5103A, pertaining to the duty 
to assist claimants, shall be construed to require VA to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured.  38 U.S.C.A. 
§ 5103A(f) (West 2002).  

VA has promulgated regulations implementing the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by VA as of 
that date, except with regard to applications to reopen 
previously denied claims.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001).

In this case, the claimant was notified in the May and 
November 1999 statements of the case of the laws and 
regulations which set forth the criteria for establishing 
service connection as well as of the regulations pertaining 
to the requirements for reopening finally denied claims.  In 
addition, the veteran was informed in the rating decisions, 
statements of the case, and supplemental statements of the 
case of the reasons for the denial of his claims and thereby 
informed the veteran of evidence still needed to substantiate 
his claims.  In addition, the RO sent the veteran a letter, 
dated in April 2001, specifically informing him of the 
enactment of the VCAA and of the specific duties imposed upon 
VA by the new law.  The veteran was also informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in the April 2001 letter, the 
veteran was advised of the types of evidence VA would assist 
him in obtaining and what information or evidence that VA 
needed from him.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Under the latter section of the letter, the 
veteran was specifically notified of the requirements for 
service connection for a disability based on asbestos 
exposure.  The Board therefore finds that the notice 
requirements of the new law and regulation have been met. 

With regard to compliance with the assistance provisions set 
forth in the new law and regulation, the Board has decided 
that further assistance is warranted in this case concerning 
the development of medical evidence and opinion and the Board 
has remanded the case for this purpose.  38 C.F.R. 
§ 3.159(c)(4) (2002).  In addition, the veteran has submitted 
additional evidence since the RO last adjudicated the issues 
in his case without waiving his right to have the RO review 
this evidence in the first instance.  In Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) emphasized that the Board's 
is "primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the "agency of 
original jurisdiction" (AOJ) (which in this case is the RO) 
for initial consideration and without having to obtain the 
appellant's waiver.  Disabled Am. Veterans, 327 F.3d at 1346-
47.

The Board has only considered the additional evidence 
submitted by the veteran for the purpose of reopening his 
claim for service connection for a pulmonary disability.  
Because reopening his claim is a decision favorable to the 
veteran, he has not been prejudiced by the Board's review of 
the evidence for this purpose.  However, given the Federal 
Circuit's ruling, the case must be remanded for the RO to 
review this evidence, along with the additional medical 
evidence developed on remand, in the first instance in 
adjudicating the merits of the veteran's claims.  For these 
reasons, the Board has remanded both claims to the RO in the 
Remand order following this decision.

Factual Background 

The veteran's DD Form 214 reflects that he served in the Navy 
as an evaporator repairman.  On February 1963 report of 
medical examination conducted in connection with the 
veteran's service in the reserves, no abnormalities were 
noted other than a tattoo and several small scars.  On 
February 1963 report of medical history, no relevant 
disabilities were noted.  The veteran provided a history of 
rheumatic fever, mumps, and hay fever.

On February 1964 medical examination report, no lung or heart 
disabilities were noted.  On the corresponding report of 
medical history completed by the veteran, he reported 
rheumatic fever, mumps, hay fever, asthma, and boils.  Chest 
x-rays conducted in June 1964 and April 1966 were negative.  
On June 1966 separation medical examination report, no 
pertinent disabilities were noted.  In addition, no pertinent 
disabilities or complaints were marked on the veteran's 
report of medical history.

On an August 1985 radiologic study of the heart, lungs, bony 
thorax, diaphragm, and mediastinum, no abnormalities were 
found.

In January 1997, the veteran filed a claim of service 
connection for a "breathing condition" caused by exposure 
to asbestos while stationed on various Navy ships.  On a 
January 1997 questionnaire that the veteran apparently 
completed as a plaintiff in a class action asbestos lawsuit, 
he indicated that he was exposed to asbestos from 1964 to 
1997 and stated that he was employed as a steel worker.  Also 
in connection with this claim, the RO received in January 
1997 a private chest x-ray report, dated in August 1996, 
which showed mild fibrotic change in both lungs.  No pleural 
plaque or pleural calcification was noted.

In a March 1997 written statement, the veteran indicated that 
he served as a machinist's mate for the entire duration of 
his Navy service and that he was exposed to asbestos on a 
daily basis while performing maintenance and repair work and 
working on evaporators.  He asserted that he was not exposed 
to asbestos either before or after service.

In March 1997, the RO sent a request to the National 
Personnel Records Center (NPRC) to furnish copies of the 
veteran's service records which would show all assignment 
orders and information concerning jobs performed and possible 
exposure to asbestos.  That same month, the RO received an 
answer to its inquiry in which a representative from NPRC 
stated that, given the period in which the veteran served and 
his duties, the probability of exposure to asbestos was 
"highly probable."  

By November 1997 rating decision, the RO denied service 
connection for a lung disease caused by asbestos exposure.  
The veteran was sent notice of the RO's determination by 
letter dated that month.  The veteran did not initiate a 
timely appeal, and that decision became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  

An October 1998 chest X-ray study revealed poorly inflated 
but otherwise clear lungs.  There was a normal-sized cardiac 
silhouette.  An October CT or computed tomography study 
indicated no obvious pleural or parenchymal disease.

In December 1998, the veteran again filed a claim for service 
connection for a pulmonary disability caused by asbestos 
exposure.  On a December 1998 VA Outpatient record from a 
Chest Clinic, an examiner conducted an examination and 
reviewed the findings of the CT chest study which showed no 
evidence of pleural plaques and noted that there was "little 
evidence of asbestosis."

An April 1999 VA medical opinion reflected that based on a 
review of the claims file and diagnostic studies, there was 
insufficient clinical evidence to warrant a diagnosis of 
asbestosis or any other asbestos-related medical condition.  
The VA physician stated specifically that diagnostic studies 
failed to reflect any asbestos-related or other chronic 
parenchymal pulmonary disease.  As the medical evidence was 
sufficient to rule out the disability for which the veteran 
was claiming service connection, an additional medical 
examination was not undertaken.

By May 1999 rating decision, the RO declined to reopen the 
veteran's claim of service connection for an asbestos-related 
pulmonary disability as new and material evidence, sufficient 
to reopen the claim, had not been submitted.  In June 1999, 
the veteran filed a notice of disagreement and requested 
service connection for a heart disability associated with 
asbestos exposure.  By September 1999 rating decision, the RO 
denied service connection for heart disease resulting from 
asbestos exposure.

By January 2000 Social Security Administration decision, the 
veteran was found to be disabled beginning December 7, 1998 
due to congestive heart failure, diabetes mellitus, and 
depression.  The foregoing were found to be "severe 
impairments."

A July 2000 VA progress note reflected a diagnosis of 
congestive heart failure.  A chest X-ray conducted that month 
indicated that the lungs were clear.  

On VA outpatient treatment notes from a Mental Health Clinic, 
dated from March 2001 to May 2002, two nurse practitioners 
noted diagnoses or assessments which included asbestosis.

A July 2002 VA chest x-ray showed that the lungs were clear.  
There were no definite pleural calcifications identified to 
suggest changes of asbestosis.  The impression was mild 
emphysematous changes without evidence of an acute 
infiltrate.

The veteran submitted an August 2002 private medical 
examination report.  On examination, he reported a history of 
asbestos exposure in service and post-service asbestos 
exposure.  The examiner noted that pulmonary function tests 
revealed mild restrictive lung disease.  The examiner opined 
that the veteran's mild restrictive lung disease was 
secondary to mild obesity and "perhaps" asbestosis.  

An August 2002 written statement from the veteran's VA 
psychiatrist and one of the nurse practitioners who had 
earlier noted an assessments of asbestosis indicated that the 
veteran was disabled due to congestive heart disease and lung 
disease secondary to asbestos exposure in service.

In November 2002, the veteran submitted a copy of the private 
August 1996 radiologic report reflecting mild fibrotic 
changes in both lungs which was already in the claims file.  
He also submitted a December 1998 VA radiologic notation 
revealing no pleural effusion and that the lungs were clear.  

In a January 2003 video conference hearing, the veteran 
testified that during service in the Navy, he served as a 
machinists mate and that he repaired and maintained equipment 
in the engine room.  He also asserted that post-service 
asbestos exposure was minimal because he wore a mask 
consistent with federal occupational safety requirements.  He 
further stated that over the years, his ability to breath had 
become increasingly impaired.  In response to a question, he 
indicated that he began to experience difficulty breathing 
approximately 10 years prior.  In contrast, he stated that 
upon separation, he did not have difficulty breathing.  He 
said, however, that following service, he "was always 
spitting and coughing."  

Discussion 

New and Material Evidence 

As noted above, the veteran's claim of service connection for 
a pulmonary disability was previously denied in a November 
1997 rating decision that became final.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 20.1103.  Despite the finality of a 
prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

Under the applicable regulation, "new and material 
evidence" is defined as evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative or redundant, and which by itself or in 
conjunction with evidence previously assembled is so 
significant that must be considered in order to fairly decide 
the merits of the claim.  38 C.F.R. § 3.156; see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998). Not every piece of 
new evidence is "material," but some new evidence may well 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually alter a rating decision.  
Hodge, 155 F.3d 1363.  In determining whether evidence is new 
and material, the credibility of the evidence is generally 
presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  With these considerations, the Board must review all 
of the evidence that has been submitted by the veteran or 
otherwise associated with the claims file since the RO's 
final decision in November 1997.

In this case, the additional evidence submitted after the 
initial rating decision consists of VA medical records, a VA 
medical opinion, and a private medical examination report and 
opinion.  The new evidence presents a mixed picture regarding 
whether the veteran suffers from an asbestos-related 
disability and some evidence that restrictive lung disease is 
related to asbestos exposure.  

After careful consideration of this new evidence, the Board 
finds that it is new and material within the meaning of 
pertinent law and regulations, for it speaks to the possible 
existence of restrictive lung disease and provides an opinion 
regarding the origin of that disability, to the extent that 
that the veteran suffers from it.  The new evidence, 
therefore, contributes to a more complete picture of the 
origin of the veteran's claimed disability and is, for that 
reason, new and material sufficient to reopen the claim for 
service connection for a pulmonary disability resulting from 
asbestos exposure.  See 38 C.F.R. § 3.156(a); Hodge, 155 F.3d 
at 1363.  

Nevertheless, the Board finds that, although the private 
physician's impression that the veteran's mild restrictive 
lung disease may be secondary to asbestosis in part was 
sufficient evidence on which to reopen the claim, the Board 
does not find it sufficiently probative for the purpose of 
granting service connection for mild restrictive lung disease 
because there it is not clear, based on all the evidence of 
record, that the veteran actually has asbestosis.  In this 
regard, the private physician's exact statement was that the 
restrictive lung disease was secondary to mild obesity and 
"perhaps" to asbestosis, suggesting some doubt either about 
the cause of the restrictive lung disease or about whether 
the diagnosis of asbestosis could be made.  Moreover, the VA 
nurse practitioners from the Mental Health Clinic provided no 
rationale for their notations indicating that the veteran had 
been diagnosed with asbestosis.  Like the nurse 
practitioners, the VA clinic psychiatrist offered no 
rationale for, and referred to no clinical evidence to 
support, his statement that the veteran's heart and lung 
disease was due to asbestos exposure in service.  Thus, this 
evidence, when considered against the evidence of record 
ruling out a diagnosis of asbestosis based on x-ray and CT 
studies of the lungs which showed no evidence of pleural 
plaques or parenchymal lung disease usually associated with 
asbestosis, is not sufficiently probative of a diagnosis of 
asbestosis to support an award of service connection at this 
time.  Accordingly, the Board has remanded the case below and 
ordered further development of the medical evidence 
pertaining to this matter.

ORDER

New and material evidence having been presented, the claim 
for service connection for a pulmonary disability secondary 
to asbestos exposure is reopened; to this extent only, the 
appeal is granted.


REMAND

The Board has determined that additional development is 
needed in this case with regard to VA's assistance in 
developing evidence pertinent to the claims under the VCAA 
and the provisions of section 3.159 of VA regulations.  
38 C.F.R. § 3.159.  To ensure that VA has met its duty to 
assist the claimant in obtaining evidence necessary to 
substantiate his claims and to ensure full compliance with 
due process requirements, the case is REMANDED for the 
following development:

1.  Write to the veteran and ask him to 
submit any additional evidence he may 
have in support of his claims.  Review 
the claims file and ensure that all 
notification and development action 
required by the VCAA is completed.

2.  Schedule the veteran for VA 
respiratory and cardiology 
examinations.  Have the examiners 
review the medical evidence in the 
claims file.

The respiratory examiner must review 
the medical evidence in this case 
pertaining to a lung disorder.  In 
addition to rendering the usual 
findings on examination, the examiner 
must state in the examination report 
whether the veteran currently has 
asbestosis.  If not, the examiner 
should state whether the veteran has 
any current lung disorder to include 
mild emphysematous changes, as shown on 
the July 2002 VA chest x-ray, and mild 
restrictive lung disease, as shown on 
the private pulmonary physician's 
August 2002 report.  If the veteran has 
a current lung disorder other than 
asbestosis, the examiner should state 
whether it is more likely, less likely, 
or as likely as not that the current 
lung disorder is the result of exposure 
to asbestos in service from June 1964 
to June 1966 as opposed to its being 
the result of some other factor or 
factors?

If the examiner concludes that the 
veteran does have asbestosis, the 
examiner should state whether it is 
more likely, less likely, or as likely 
as not that the current asbestosis is 
the result of exposure to asbestos in 
service from June 1964 to June 1966 as 
opposed to any post-service exposure to 
asbestos.

The cardiology examiner must review the 
medical evidence in this case 
pertaining to a heart disorder or heart 
disease.  In addition to rendering the 
usual findings on examination, the 
examiner must state in the examination 
report whether the veteran currently 
has a heart disorder or heart disease 
and, if so, the examiner must state 
whether it is more likely, less likely, 
or as likely as not that the current 
heart disorder or disease is the result 
of exposure to asbestos in service from 
June 1964 to June 1966 as opposed to 
its being the result of some other 
factor or factors.

The examiners should provide an 
explanation for conclusion reached 
based on the medical evidence of 
record, their own findings on 
examination, and the nature of the 
diseases or disorders involved. 

3.  Readjudicate the veteran's claims 
for entitlement to service connection.  
If the benefits sought on appeal remain 
denied, provide the veteran with a 
supplemental statement of the case.  
The SSOC should contain notice of all 
relevant actions taken on the claims, 
to include a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues 
currently on appeal since the 
statements of the case were issued.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


	(CONTINUED ON NEXT PAGE)



to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



